DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of the restriction in the reply filed on 9/9/2021 is acknowledged.  The traversal is on the ground(s) that there would not be an examination burden.  This is not found persuasive because applicant is no position to make such a determination.  The examiner notes that the method and apparatus claims are not only classified separately (see classifications), but also must be examined separately due to their separate status within the various arts.  Based on applicant’s election, the application has been transferred to an apparatus area (F16H) for examination which is a separate classification (B25K), and art unit and will necessarily be examined by a different examiner than if the methods would have been elected.  Although applicant alleges that a search of one invention and species must necessarily encompass a search of all inventions and species, this is simply not the case as evidenced by the separate classification, art unit, examiner, and status in the art.
The requirement is still deemed proper and is therefore made FINAL.  Claims 2-5 and 7-14 are hereby withdrawn. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota et al. WO 2017141965 in view of Sieghartner US 3,734,697.
Kiyota discloses: an inner hub (15) formed of metal material, the inner hub having an outer surface defining a plurality of outer teeth (see figure 26); an outer ring (16) formed of non-metal material, the outer ring having an inner diameter that is smooth (see figure 26); 
Kiyota discloses all of the claimed subject matter as described above. Kiyota does not disclose an interference fit.
	Sieghartner teaches an interference fit for the purpose of providing a good driving bond (column 2, line 14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kiyota and provide an interference fit, as taught by Sieghartner, for the purpose of a good driving bond.
	wherein at least some of the plurality of outer teeth have a pair of outer tooth sidewalls and an outer tooth top wall, each of the pair of outer tooth sidewalls extending perpendicularly from the outer surface of the inner hub, wherein the outer tooth top wall is oriented at a right angle to the pair of outer tooth sidewalls and connects the pair of outer tooth sidewalls (see shape of hub teeth in figure 26).
Claim 3, wherein all of the plurality of outer teeth have a pair of outer tooth sidewalls and an outer tooth top wall, each of the pair of outer tooth sidewalls extending perpendicularly from the outer surface of the inner hub, wherein the outer tooth top wall is oriented at a right angle to the pair of outer tooth sidewalls and connects the pair of outer tooth sidewalls (see shape of hub teeth in figure 26).
Claim 6, wherein the inner hub is a stamped metal component (product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113).


Kiyota discloses all of the claimed subject matter as described above. Kiyota does not disclose an interference fit.
Sieghartner teaches an interference fit for the purpose of providing a good driving bond (column 2, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kiyota and provide an interference fit, as taught by Sieghartner, for the purpose of a good driving bond.
Response to Arguments

Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant generally argues that the side walls and outer tooth wall are not oriented at right angles too each other because of the disclosed curve.
Applicant’s arguments are unpersuasive because the walls disclosed by the prior art are oriented at right angles regardless of the curve located between them.  For example, applicant’s claim does not recite a right angle un-chamfered corner.  Although, the examiner agrees that the disclosed chamfer is not technically located a right angle, the walls (which are connected by a chamfer) are located at right angles to each other.

.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658